DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a waterproof reversible USB receptacle wherein the base portion is stopped on the blocking body, the extension sheets further extend to form fixing plates, and the fixing plates are bent to be buckled to a rear end of the base portion after the connector is inserted into the insulation case; and a waterproof adhesive coated on a rear portion of the insulation case; this in combination with the remaining limitations of the claim. 
Regarding claims 2-7: are allowable based on their dependency on claim 1.
Regarding claim 8: allowability resides at least in part with the prior art not showing orfairly teaching a method for manufacturing a waterproof reversible USB receptacle wherein the base portion is stopped at a rear end of the blocking body of the stopper; and bending the fixing plates of the stopper inwards to be buckled to a rear end surface of the base portion of the insulation body; this in combination with the remaining limitations of the claim. 
Regarding claims 9-10: are allowable based on their dependency on claim 8.
Regarding claim 11: allowability resides at least in part with the prior art not showing orfairly teaching a waterproof reversible USB receptacle, wherein the stopper comprises a blocking body, a through hole formed in the blocking body, and extension sheets formed by extending from upper and lower sides of the blocking body while being bent, wherein the 
Regarding claims 12, 14-18: are allowable based on their dependency on claim 11.
Regarding claim 19: allowability resides at least in part with the prior art not showing orfairly teaching a waterproof reversible USB receptacle wherein the connection tongue portion passes through the through hole of the stopper from a rear end of the insulation case, the base portion is stopped on the step portion, and at least one pair of the at least two pairs of fixing plates are bent inwards and buckled to a rear end surface of the base portion to fix the connector; this in combination with the remaining limitations of the claim. 
Regarding claims 20-25: are allowable based on their dependency on claim 19.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833